 PROB 12C                                                                               Report Date: March 12, 2020
(6/16)

                                        United States District Court                                   FILED IN THE
                                                                                                   U.S. DISTRICT COURT
                                                                                             EASTERN DISTRICT OF WASHINGTON

                                                        for the
                                                                                              Mar 12, 2020
                                         Eastern District of Washington                           SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Mark Allen Person                         Case Number: 0980 2:14CR00115-WFN-1
 Address of Offender:                     Spokane, Washington 99217
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: October 22, 2015
 Original Offense:          Mailing Threatening Communications, 18 U.S.C. § 876(c)
 Original Sentence:         Prison - 37 months;              Type of Supervision: Supervised Release
                            TSR - 36 months

 Revocation Sentence:       Prison - 8 months;
 (November 16, 2018)        TSR - 60 months
 Asst. U.S. Attorney:       James Goeke                      Date Supervision Commenced: February 8, 2019
 Defense Attorney:          Roger Peven                      Date Supervision Expires: February 7, 2024


                                          PETITIONING THE COURT

To issue a warrant and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 10/29/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            2           Standard Condition # 2: After initially reporting to the probation office, you will receive
                        instructions from the court or the probation officer about how and when to report to the
                        probation officer, and you must report to the probation officer as instructed.

                        Supporting Evidence: Mark Person failed to report to the U.S. Probation Office as directed
                        on March 11, 2020.

                        On March 10, 2020, the undersigned officer contacted Mr. Person via telephone. He was
                        directed to report to the U.S. Probation Office on March 11, 2020, at 8 a.m. However, he
                        failed to report as directed. Multiple attempts to contact Mr. Person via telephone on March
                        11, 2020, were made by the undersigned officer. At 2:30 p.m., the undersigned officer left
                        a phone message for Mr. Person directing him to report to the probation office by 4 p.m.
                        However, at the time of this report, Mr. Person has failed to report as directed. Additionally,
                        he has not returned any phone calls to the U.S. Probation Office.
Prob12C
Re: Person, Mark Allen
March 11, 2020
Page 2

                On April 3, 2019, Mark Person signed his judgment for case number 2:14CR00115-RMP-1
                during his initial intake, indicating he understood all conditions ordered by the Court.
                Specifically, Mr. Person was made aware by his U.S. probation officer after initially
                reporting to the probation office, you will receive instructions from the Court or the
                probation officer about how and when to report to the probation officer, and you must report
                to the probation officer as instructed.
          3     Special Condition # 4: You must undergo a substance abuse evaluation and, if indicated by
                a licensed/certified treatment provider, enter into and successfully complete an approved
                substance abuse treatment program, which could include inpatient treatment and aftercare
                upon further order of the court. You must contribute to the cost of treatment according to
                your ability to pay. You must allow full reciprocal disclosure between the supervising officer
                and treatment provider.

                Supporting Evidence: Mark Person has failed to attend outpatient substance abuse
                treatment since February 19, 2020.

                On February 19, 2020, Mark Person completed inpatient substance abuse treatment at Sun
                Ray Court. The treatment provider recommended that he resume outpatient treatment.
                However, to date, Mr. Person has failed to re-engage in substance abuse treatment.

                On April 3, 2019, Mark Person signed his judgment for case number 2:14CR00115-RMP-1
                during his initial intake, indicating he understood all conditions ordered by the Court.
                Specifically, Mr. Person was made aware by his U.S. probation officer the he must undergo
                a substance abuse evaluation and, if indicated by a licensed/certified treatment provider,
                enter into and successfully complete an approved substance abuse treatment program.
          4     Special Condition # 6: You must abstain from the use of illegal controlled substances, and
                must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                no more than 6 tests per month, in order to confirm continued abstinence from these
                substances.

                Supporting Evidence: Since February 19, 2020, Mark Person has failed to report for
                urinalysis testing as directed. Specifically, he failed to report for testing at Pioneer
                Counseling Center on February 20, 25, 29, and March 2, 4, and 9, 2020.

                On January 2, 2020, Mark Person was assigned the UA testing color “red.” He received
                instructions to call the UA testing phone number daily, and to report when the color “red”
                was called. This requirement was suspended when he commenced placement in inpatient
                substance abuse treatment on January 29, 2020, and reinstated on February 19, 2020, when
                he completed inpatient treatment. However, following his completion of inpatient treatment,
                Mr. Person has chosen not to resume substance abuse testing. In fact, he has made no effort
                to report for drug testing as directed.

                On April 3, 2019, Mark Person signed his judgment for case number 2:14CR00115-RMP-1
                during his initial intake, indicating he understood all conditions ordered by the Court.
                Specifically, Mr. Person was made aware by his U.S. probation officer that he must abstain
                from the use of illegal controlled substances, and must submit to urinalysis and sweat patch
                testing, as directed by the supervising officer, but no more than 6 tests per month, in order
                to confirm continued abstinence from these substances.
Prob12C
Re: Person, Mark Allen
March 11, 2020
Page 3

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court, and that the Court issue a warrant.



                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      03/12/2020
                                                                              s/Richard Law
                                                                              Richard Law
                                                                              Supervisory U.S. Probation Officer



 THE COURT ORDERS
 [ ] No Action
 [X ] The Issuance of a Warrant
 [ ] The Issuance of a Summons
 [X] The incorporation of the violation(s) contained in this
      petition with the other violations pending before the
      Court.
 [ ] Defendant to appear before the Judge assigned to the
      case.
 [X ] Defendant to appear before the Magistrate Judge.
 [ ] Other
                                                                              Signature of Judicial Officer

                                                                               3/12/2020
                                                                              Date
